


Exhibit 10.61

 

This Agreement has been prepared by Dundas & Wilson CS LLP (“D&W”) in the course
of its acting for Clyde Blowers Capital S.à r.l, SCF-VI Offshore L.P and the
Management (as defined herein) (together “Our Clients”).  D&W is not responsible
to anyone other than Our Clients for providing the protections afforded to our
clients generally or for providing advice in relation to the Agreement.  You are
advised that the signature of the Agreement may have legal consequences and that
you should consider taking independent legal advice before signing it.

 

DEED OF AMENDMENT

 

among

 

(1) CLYDE BLOWERS CAPITAL S.À R.L.

 

(2) SCF-VI OFFSHORE L.P.

 

(3) APPLEBY NOMINEES (JERSEY) LIMITED

 

(4) THE MANAGEMENT

 

(5) SPX CORPORATION

 

and

 

(6) THE RESTRICTED PERSONS

 

Relating to the Share Purchase Agreement dated 24 August 2011 in connection with
the sale of the issued share capital of Clyde Union (Holdings) S.à r.l.

 

Dated:     22  December 2011

 

--------------------------------------------------------------------------------


 

INDEX

 

1.

Definitions and Interpretation

4

 

 

 

2.

Amendments

4

 

 

 

3.

2011 EDITDA

5

 

 

 

4.

Counterparts

5

 

 

 

5.

Governing Law and Jurisdiction

5

 

 

 

SCHEDULE 15

6

 

 

Section 1 Earn Out

6

 

 

Section 2 Covenants

1

 

2

--------------------------------------------------------------------------------


 

THIS DEED is made on 22 December  2011

 

AMONG

 

(1)                                 CLYDE BLOWERS CAPITAL S.À R.L a private
limited liability company (“société a responsibilité limitée”) incorporated in
Luxembourg (registered number B141248) and having its registered address at 37
Rue d’Anvers L-1130, Luxembourg (“Clyde”);

 

(2)                                 SCF-VI OFFSHORE L.P. a limited partnership
registered in the Cayman Islands and having its registered office at Maples
Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands (“SCF”);

 

(3)                                 APPLEBY NOMINEES (JERSEY) LIMITED a company
incorporated in Jersey (registered number 3051), whose registered office is at
PO Box 207, 13-14 Esplanade, St Helier, Jersey, JE1 1BD (“Appleby”);

 

Clyde, SCF and Appleby are hereinafter collectively referred to as the “Sellers”

 

(4)                                 THE PERSONS whose names and addresses are
set out in Section 2 (The Management) of Schedule 1 of the SPA (the
“Management”);

 

(5)                                 SPX CORPORATION a company incorporated in
Delaware, USA and having its principal place of business at 13515 Ballantyne
Corporate Place, Charlotte, North Carolina 28277, United States (the
“Purchaser”); and

 

(6)                                 THE PERSONS whose names and addresses are
set out in Section 3 (The Restricted Persons) of Schedule 1 of the SPA (the
“Restricted Persons”).

 

INTRODUCTION

 

A.                                  On 24 August 2011, the Sellers, the
Management, the Purchaser and the Restricted Persons entered into an agreement
(the “Original Agreement”) to sell all of the corporate units in the capital of
CLYDE UNION (HOLDINGS) S.À R.L, a private limited liability company (“société a
responsibilité limitée”) incorporated in Luxembourg (registered number B140256),
(the “Company”) details of which are set out in Section 1 (Particulars of the
Company) of Schedule 2 of the SPA.

 

B.                                    The Original Agreement was amended by
(1) Deed of Amendment by the parties to the SPA dated 1 November 2011 and
(2) Deed of Amendment by the parties to the SPA dated 22 December 2011 (the
Original Agreement, as so amended, being hereinafter called the “SPA”).

 

C.                                    The parties wish to make certain
amendments to the SPA as described in this Deed.

 

D.                                   In accordance with Clause 20 of the SPA,
the parties wish to amend the SPA to reflect these changes.

 

3

--------------------------------------------------------------------------------


 

NOW IT IS AGREED as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                                In this Deed, unless the context requires
otherwise or unless otherwise specified, the words and expressions defined in
the SPA shall have the same meanings in this Deed.

 

1.2                                In this Deed, the provision of Clauses 1, 12
to 24 (inclusive), 27 and 28 of the SPA shall be deemed to be incorporated
herein brevitatis causa.

 

2.                                      AMENDMENTS

 

2.1                                Consideration

 

Clauses 3.1, 3.2 and 3.3 of the SPA shall be deleted in their entirety with
effect from the time of signing of the SPA on 24 August 2011 (the “Amendment
Effective Time”) and replaced with the following Clauses:

 

“3.1                            Subject to any adjustment in respect of the
Completion Net Debt as set out in Clause 3.5, the Consideration shall be an
amount equal to:

 

3.1.1                        £500,000,000 payable at Completion in the manner
set out in Clause 6 (Completion);

 

3.1.2                        The Earn Out Payment as defined and set forth in
Clause 3.2;

 

3.2                                  The Sellers shall be entitled to the Earn
Out Payment as follows:

 

3.2.2                        The Sellers shall be entitled to an earn out
payment (the “Earn Out Payment”) equal to the following formula:

 

(Annual 2012 Group EBITDA  x 10) less £475,000,000

 

3.2.3                        In no event shall (a) the Earn Out Payment be less
than zero or (b) the aggregate Consideration exceed £750,000,000.

 

3.3                                  The Earn Out Payment and the Annual 2012
Group EBITDA shall be calculated in accordance with the principles set out in
Schedule 15 and, if payable, shall be paid within 10 Business Days after the
date of the final determination of the Annual 2012 Group EBITDA in accordance
with this Clause 3 and Schedule 15.”

 

2.2                                Earn Out

 

Schedule 15 of the SPA shall be deleted, with effect from the Amendment
Effective Time, and replaced in its entirety with the provisions of the
replacement Schedule 15 as set forth in the Schedule to this Deed.

 

3.                                      NET DEBT

 

3.1                                The definition of “Debt” shall be amended by
adding the following “(n) the sum of £25,000,000 as a contribution of the
Sellers to working capital of Clyde Union Limited (the “Working Capital
Contribution”).

 

3.2                                In Clause 3.5.1 Net Debt Projection (as
defined), Completion Net Debt (as defined) and Schedule 11 of the SPA shall be
deemed to be amended by the inclusion therein of the Working Capital
Contribution.

 

4

--------------------------------------------------------------------------------


 

4.                                     2011 EBITDA

 

The Purchaser agrees that it shall not (a) at Completion have any claim (and
shall at that time  waive any claim it might have) against any of the Sellers
and/or Management under the Interim Period Obligations (pursuant to Clause 5 of
the SPA) or (b) at Completion terminate the SPA under Clause 7.6 of the SPA or
otherwise, in each case based upon information made available to the Purchaser
in the period up to Completion.

 

5.                                      COUNTERPARTS

 

This Deed may be entered into in any number of counterparts and by the parties
on separate counterparts, but shall not be effective until each party has
executed and delivered at least one counterpart.  Each counterpart, when
executed and delivered, shall constitute an original, but all the counterparts
shall together constitute one and the same instrument.

 

6.                                      GOVERNING LAW AND JURISDICTION

 

This Deed shall be governed by and construed in accordance with English law. 
The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Deed  in respect of any claim (including any non-contractual claim)
brought against the Sellers and shall have non-exclusive jurisdiction in respect
of any claim (including any non-contractual claim) brought by the Sellers.

 

This Deed is executed as a deed by the parties and is delivered and takes effect
on the date at the beginning of this Deed.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE

 

(Replacement Schedule 15)

 

SCHEDULE 15

 

SECTION 1
EARN OUT

 

1.                                      Definitions

 

In this Schedule the following terms shall have the meanings ascribed to them-

 

“Annual 2012 Group EBITDA” means the net income of the Group (before deduction
of dividends and distributions to the extent expensed in the financial
statements of the Group) for the Relevant Year ending 31 December 2012
determined on a consolidated basis in accordance with (1) the principles set out
in paragraphs (a) to (c) and (i) to (xii) below, (2) to the extent not
inconsistent with paragraph (1) above, the accounting principles, policies and
procedures used in the preparation of the Financial Statements (as defined in
Schedule 5) consistently applied and (3) to the extent not inconsistent with
paragraphs (1) and (2) above, IFRS in force as at 31 December 2012 consistently
applied, plus the sum of the following (to the extent deducted from net income
for such period):

 

(a) any Tax expense (including deferred tax expense) based on income;

 

(b) depreciation, amortisation or impairment of fixed asset expense (including
goodwill and intangible assets) and revaluation of assets and

 

(c) interest expense (including but not limited to bank interest and finance
lease interest) and similar charges (including any charge, expense or provision
for financing fees, amortisation of debt issuance costs or fees or charges for
bonding, bank guarantees or letters of credit).

 

In calculating Annual 2012 Group EBITDA:

 

(i)                        the Group shall be accounted for as a separate and
independent accounting entity, and unconsolidated with the Purchaser or any of
its Affiliates outside of the Group (“non-Group Entities”);

 

(ii)                     sharing or allocation of overhead with or from any
non-Group Entities shall be excluded, and any expenses on the Purchaser’s
corporate books that have typically not been recorded on the Group’s books shall
be excluded, save to the extent that such costs replace existing costs of the
Group;

 

(iii)                  all costs, fees and expenses incurred in connection with
the transaction contemplated herein (including any costs of integration or
restructuring) shall be excluded;

 

(iv)                 to the extent any Annual 2012 Group EBITDA is attributable
to acquisitions and joint ventures completed after Completion this shall be
excluded;

 

(v)                    all transfer pricing from or to non-Group Entities shall
be on an arm’s length basis;

 

(vi)                 costs and expenses of Segment Management personnel (being
all management senior to the Management) shall be excluded;

 

(vii)              any extraordinary or exceptional items shall be excluded;

 

(viii)           the calculation of Annual 2012 Group EBITDA shall be adjusted
to exclude the impact of the operation of the Group during 2012 other than in
the ordinary course of business

 

6

--------------------------------------------------------------------------------


 

consistent with past practice.  The parties agree to use their reasonable good
faith efforts to determine the amount of any such adjustment;

 

(ix)               there shall be excluded from such calculation any benefit of
any synergies which can be demonstrably gained by the Group in connection with
the operation of the business of the Group by virtue of the Group being part of
the Purchaser’s Group following Completion (compared with being part of the
Seller’s Group prior to Completion) which benefit would not otherwise be
available to the Group, provided that in each Quarterly Report (as hereinafter
defined) there shall be identified the nature and amount of such synergy in the
relevant month provided that such amounts shall only be included in the Annual
2012 Group EBITDA (and the Draft Earn Out Statement) if the amount of such
synergy has been agreed by Clyde acting reasonably or has been determined by the
Independent Accountant;

 

(x)                      to the extent that the Purchaser increases its
percentage holding in any joint venture vehicle of the Group following
Completion, the amount of such increase (and the Group’s corresponding increased
percentage share of the Annual 2012 Group EBITDA attributable to such joint
venture vehicle) shall be ignored in the calculation, but not, for the avoidance
of doubt the share of the Annual 2012 Group EBITDA attributable to the Group’s
percentage share of the joint venture vehicle to the extent funded as at
Completion;

 

(xi)                   any unrealised foreign exchange gains and foreign
exchange losses shall be excluded; and

 

(xii)                if the Purchaser is in breach of the provisions set out in
this Schedule and the Sellers have not consented in writing to such breach then
the Draft Earn Out Statement and the Annual 2012 Group EBITDA shall be adjusted
as if the breach had not occurred for the purpose of determining the Earn Out
Payment.

 

“Business Plan” means the business plan for the Group Companies for the Relevant
Year a copy of which is in the agreed form (as updated for the 2012 Budget such
changes to be agreed between Clyde (on behalf of the Sellers) and Purchaser.

 

“Relevant Year” means the financial year of the Group Companies commencing on 1
January 2012 and ending on 31 December 2012.

 

2.                                      Draft Earn Out Statement

 

2.1                                Within 75 days after 31 December 2012, the
Purchaser shall procure to be prepared and delivered to the Sellers’
representative (as appointed from time to time in accordance with Clause 16.1) a
calculation of the Annual 2012 Group EBITDA along with a calculation of the Earn
Out Payment (the “Draft Earn Out Statement”).  The Draft Earn Out Statement
shall be prepared in accordance with the provisions of this Agreement.  The
Sellers will have 60 Business Days after receipt of the Draft Earn Out
Statement, to notify the Purchaser in writing that they dispute the calculation
of the Annual 2012 Group EBITDA or the calculation of the Earn Out Payment, and
such notice (the “Statement Dispute Notice”) shall set forth in reasonable
detail any objections to the Draft Earn Out Statement and the calculation of the
Earn Out Payment, if any.  If the Sellers do not serve the Statement Dispute
Notice within such 60 Business Day period, the Draft Earn Out Statement shall be
deemed to be final, binding and conclusive on the Sellers and the Purchaser.

 

2.2                                The Sellers may dispute the Draft Earn Out
Statement only on the grounds that it has not been prepared in accordance with
the basis, methods, procedures, assumptions and adjustments set forth in this
Agreement.   In the event of such a dispute, the Sellers and the Purchaser shall
in good faith attempt to resolve any such dispute, and any resolution by them as
to any disputed amounts shall be final, binding and conclusive on the Sellers
and the

 

7

--------------------------------------------------------------------------------


 

Purchaser for all purposes.  If the Sellers and the Purchaser are unable to
resolve any such dispute within 30 Business Days after the Statement Dispute
Notice has been given by the Sellers to the Purchaser, the Sellers and the
Purchaser shall submit the items remaining in dispute for resolution to an
internationally recognised independent public accounting firm that currently
does not audit and has not audited within the past two years the Sellers or the
Purchaser, or any of their respective Affiliates, as shall be agreed upon by the
Sellers and the Purchaser (the “Independent Accountant”). If agreement cannot be
reached within 10 Business Days of the expiration of the 30 Business Day period
set forth in the preceding sentence, the Independent Accountant shall be
selected by the London Court of International Arbitration upon the request of
either the Sellers or the Purchaser.  Promptly, but no later than 20 Business
Days after the dispute is submitted to the Independent Accountant, the
Independent Accountant shall determine, based solely on presentations by the
Sellers and the Purchaser, and not by independent review, only those issues
remaining in dispute and shall render a report as to the dispute and the
resulting computation of the Annual 2012 Group EBITDA and the Earn Out Payment,
as applicable, which shall be final, binding and conclusive on the Sellers and
the Purchaser.

 

2.3                                The fees, costs and expenses of the
Independent Accountant: (a) shall be borne by the Sellers in the proportion that
the aggregate pounds sterling amount of such remaining disputed items so
submitted that are unsuccessfully disputed by the Sellers (as finally determined
by the Independent Accountant) bears to the aggregate pounds sterling amount of
such items so submitted; and (b) shall be borne by the Purchaser in the
proportion that the aggregate pounds sterling amount of such remaining disputed
items so submitted that are unsuccessfully disputed by the Purchaser (as finally
determined by the Independent Accountant) bears to the aggregate pounds sterling
amount of such items so submitted.

 

2.4                                The Purchaser shall provide the Sellers and
the Independent Accountant with reasonable access to all relevant books, records
and workpapers and Purchaser’s Group (as the successor entity to any Group
Company) employees and management necessary for reviewing and verifying the
Draft Earn Out Statement and the calculation of the Earn Out Payment, including
the workpapers of the Purchaser’s Group’s (as the successor entity to any Group
Company) auditor.  In the event of a dispute in accordance with paragraph 2, the
Sellers will provide the Purchaser with their workpapers generated in connection
with their review of the Draft Earn Out Statement in dispute and the calculation
of the applicable Earn Out Payment.

 

8

--------------------------------------------------------------------------------


 

SECTION 2
COVENANTS

 

1.                                    The Purchaser covenants with the Sellers
that during the period commencing on Completion and ending on 31 December 2012,
the Purchaser will procure that none of the following will occur in respect of
any Group Company unless otherwise agreed in writing by the Sellers:

 

1.1                              the winding up or administration of any Group
Company;

 

1.2                              the sale, merger or other disposal of the whole
or any part of the business, undertaking of assets of any Group Company to any
person that is not an Affiliate of the Purchaser;

 

1.3                              the sale or issuance in the whole or any part
of the issued share capital of any Group Company to any person that is not an
Affiliate of the Purchaser;

 

1.4                              any Group Company ceasing to be a wholly owned
subsidiary of the Purchaser (save where a subsidiary is not wholly owned at
Completion and remains so to the same extent during such period from
Completion);

 

1.5                              any act which is intended to diminish the
Annual 2012 Group EBITDA and thereby reduce the Earn Out Payment;

 

1.6                              in respect of the Annual 2012 Group EBITDA any
actions-

 

1.6.1                               that would, directly or indirectly, defer or
have the effect of deferring the recognition of any revenues of any Group
Company for the Relevant Year to any subsequent financial year (save as
consistent with past practice of the Group), including through influencing
customers or timing the delivery or receipt of products or services or that
would, directly or indirectly, pull forward or have the effect of pulling
forward the recognition of any revenues of any Group Company to an earlier
financial year; or

 

1.6.2                               that would, directly or indirectly,
accelerate or have the effect of accelerating expenses of any Group Company into
the Relevant Year from any subsequent financial year (save as consistent with
past practice of the Group), including through increasing the provision of
salary or benefits to any employee or that would, directly or indirectly, defer
or have the effect of deferring expenses of any Group Company into the Relevant
Year from 2011;

 

1.7                              taking or agreeing to take any actions which
would, or would reasonably be expected to, assign, confer or otherwise transfer
any material right, benefit or business opportunity of any Group Company,
including through the operation of any other business or the engagement in other
activities that compete with any Group Company.

 

2.                                    The Purchaser covenants with the Sellers
that during the period commencing on Completion and ending on 31 December 2012,
the Purchaser will:

 

2.1                              operate the Group in the ordinary course of
business, consistent with past practice and the Business Plan (save to the
extent necessary to take account of the then market conditions);

 

2.2                              ensure that each member of the Group is
sufficiently capitalised and has sufficient working capital to support the
growth plans of the Group as set out in the Business Plan, provided however that
nothing herein shall obligate Purchaser to fund any capital expenditures that
are not included in the Business Plan;

 

--------------------------------------------------------------------------------


 

2.3                              ensure that all transactions between Purchaser
or any of its Affiliates, on the one hand, and any of the Group Companies, on
the other hand, shall be at cost or shall be adjusted to be upon fair and
reasonable terms no less favourable to either party than would be obtained in a
comparable arm’s-length transaction with an unaffiliated third person;

 

2.4                              maintain business interruption and casualty
insurance with respect to the Group in accordance with the Purchaser’s standard
practice, and apply any proceeds of such insurance relating to rebuilding.

 

3.                                    From Completion until the final resolution
of the Earn Out Payment the Purchaser shall:

 

3.1                              provide and deliver to Clyde (1) each month
(commencing the month following the month in which Completion occurs) an
operational and financial review and management accounts for that month of the
Group prepared substantially in the same form as prepared prior to Completion
(the “Monthly Report”) (save that they are prepared in accordance with US GAAP)
and (2) each quarter (commencing in January 2012) an operational and financial
review and management accounts of the Group for that quarter prepared
substantially in the same form as prepared prior to Completion (the “Quarterly
Report”) (prepared in accordance with IFRS and reconciled to show the changes
from the Monthly Reports in that quarter (which Monthly Reports have been
prepared under US GAAP)); and

 

3.2                              attend quarterly face to face meetings between
Jim McColl and Don Canterna, Jeremy Smeltser, Allan Dowie, Thomas Burley and
Keith Mitchell, which meeting shall comprise a review of the previous quarterly
financial performance and an update review of full year projected performance.

 

2

--------------------------------------------------------------------------------

 

Executed as a Deed for and on behalf of SCF-VI OFFSHORE L.P. by SCF-VI OFFSHORE
G.P. L.P. in its capacity as general partner of SCF-VI OFFSHORE L.P.

 

 

Signature:

/s/ Peter Stuart

 

 

 

Full Name: Peter John Stuart

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by CLYDE BLOWERS CAPITAL S.À R.L acting by

 

 

Signature:

/s/ James McColl

 

 

 

Full Name: James McColl

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by SPX CORPORATION acting by its Attorney Stephen Tsoris by
Power of Attorney dated 22 August 2011

 

 

Signature:

/s/ Stephen Tsoris

 

 

 

Full Name: Stephen Tsoris

 

 

 

in the presence of:

 

 

 

Signature:

/s/ J. Michael Whitted

 

 

 

Full Name: J. Michael Whitted

 

 

 

Address: 13515 Ballantyne Corporate Place

 

 

 

Charlotte, North Carolina 28277, USA

 

 

3

--------------------------------------------------------------------------------


 

Executed as a Deed by Shauna Powell as attorney for SHAKIL AHMED under power of
attorney dated 19 August 2011

 

 

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for FRANCIS BARRETT under power
of attorney dated 16 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

4

--------------------------------------------------------------------------------


 

Executed as a Deed by APPLEBY NOMINEES (JERSEY) LIMITED acting by

 

 

Signature:

/s/ Patrick Jones

 

 

 

Full Name: Patrick Jones

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Paul Anthony Jeanne

 

 

 

Full Name: Paul Anthony Jeanne

 

 

 

Address: Tchenaie, Les Grands Vaux

 

 

 

St. Helier Jersey JE2 4NB

 

 

 

 

 

Signature:

/s/ Richard Prosser

 

 

 

Full Name: Richard Prosser

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Paul Anthony Jeanne

 

 

 

Full Name: Paul Anthony Jeanne

 

 

 

Address: Tchenaie, Les Grands Vaux

 

 

 

St. Helier Jersey JE2 4NB

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for THOMAS BURLEY under power of
attorney dated 22 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

5

--------------------------------------------------------------------------------


 

Executed as a Deed by Shauna Powell as attorney for ALLAN DOWIE under power of
attorney dated 23 August 2011

 

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for ZILLAH DOYLE under power of
attorney dated 19 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for JOHN FLEMING under power of
attorney dated 17 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

6

--------------------------------------------------------------------------------


 

Executed as a Deed by Shauna Powell as attorney for MICHEL FOUCHE under power of
attorney dated 12 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for STEPHEN GILBEY under power
of attorney dated 16 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for CRAWFORD GORRIE under power
of attorney dated 18 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

7

--------------------------------------------------------------------------------


 

Executed as a Deed by Shauna Powell as attorney for MARK HANNIGAN under power of
attorney dated 18 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for DANIEL HOLSTEGGE under power
of attorney dated 19 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for JOHN IAN MORRISON under
power of attorney dated 16 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

8

--------------------------------------------------------------------------------


 

Executed as a Deed by Shauna Powell as attorney for GRAHAM ROBERTSON under power
of attorney dated 23 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for BRIAN SCORER under power of
attorney dated 18 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

 

 

Executed as a Deed by Shauna Powell as attorney for CHADWICK TUTTLE under power
of attorney dated 17 August 2011

 

 

Signature:

/s/ Shauna M. Powell

 

 

 

Full Name: Shauna M. Powell

 

 

 

in the presence of:

 

 

 

Signature:

/s/ Graeme M. Bruce

 

 

 

Full Name: Graeme M. Bruce

 

 

 

Address: 191 West George Street

 

 

 

Glasgow, G2 2LD

 

 

9

--------------------------------------------------------------------------------
